Exhibit 10.18

 

JOINDER

 

This JOINDER  (“Joinder”) to the Tax Receivable Agreement (as defined below) is
dated as of October 4, 2018, and is entered into by and among RE/MAX Holdings,
Inc., a Delaware corporation (“Holdings”), Oberndorf Investments LLC, a Delaware
limited liability company (“Transferor”), and Parallaxes Capital Opportunities
Fund I LP, a Delaware limited partnership (“Permitted Transferee”).

 

WHEREAS, on the date hereof, the Permitted Transferee acquired (the
“Acquisition”) the right to receive any and all payments that may become due and
payable under the Tax Receivable Agreement (as defined below) and the Settlement
Agreement with respect to Preferred Units and Common Units that were previously
sold by Weston Presidio V, L.P., a Delaware limited partnership (“Prior
Transferor”) as described and set forth in greater detail in Annex A to this
Joinder (the “Interest”); and

 

WHEREAS, Transferor, in connection with the Acquisition, has required Permitted
Transferee to execute and deliver this Joinder pursuant to Section 7.6 of that
certain Tax Receivable Agreement, dated as of October 7, 2013, by and between
Holdings and the Prior Transferor (the “Tax Receivable Agreement”) and Section
7(b) of that certain Settlement Agreement, dated as of August 7, 2017, by and
among Holdings, Transferor and RIHI, Inc. (the “Settlement Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, Permitted Transferee hereby agrees as follows:

 

Section 1.1.      Definitions.  To the extent capitalized words used in this
Joinder are not defined in this Joinder, such words shall have the respective
meanings set forth in the Tax Receivable Agreement.

 

Section 1.2.     Joinder.

 

(a)        Permitted Transferee hereby is becoming a Party to the Tax Receivable
Agreement for all purposes of the Tax Receivable Agreement and to the extent of
the Interest.  Permitted Transferee hereby is becoming a Party to the Settlement
Agreement for all purposes of the Settlement Agreement and to the extent of the
Interest.  For the avoidance of doubt, Permitted Transferee hereby acknowledges
and agrees that it is bound by Section 7.12 (Confidentiality) of the Tax
Receivable Agreement.  Permitted Transferee further acknowledges and agrees that
with respect to information acquired pursuant to the Tax Receivable Agreement
(other than information described in clause (i) of Section 7.12
(Confidentiality) of the Tax Receivable Agreement), any Person that obtains such
information from the Permitted Transferee pursuant to Permitted Transferee’s
limited partnership agreement or otherwise shall be bound by restrictions
comparable to and no less restrictive than those set forth in Section 7.12
(Confidentiality) of the Tax Receivable Agreement. For the avoidance of doubt,
references in Section 7(b)(i) and 7(b)(iii) of the Settlement Agreement to “any
Taxable Year prior to … Transferee’s joinder to [the Tax Receivable







--------------------------------------------------------------------------------

 



Agreement] and [the] Settlement Agreement” mean a Taxable Year ending prior to
the date hereof.

 

(b)        Transferor acknowledges and agrees that it shall continue to be bound
by Section 7.12 (Confidentiality) of the Tax Receivable Agreement with respect
to information obtained by Transferee pursuant to the Tax Receivable Agreement,
as well as by such other provisions of the Tax Receivable Agreement to the
extent applicable to Transferor following the Acquisition of the Interest by
Permitted Transferee.

 

Section 1.3.     Notice.  Section 7.1 of the Tax Receivable Agreement is hereby
replaced in its entirety, with respect to Holdings and Permitted Transferee,
with the following:

 

Section 7.1 Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by
electronic mail (delivery receipt requested) or by certified or registered mail
(postage prepaid, return receipt requested) to the respective Parties at the
following addresses (or at such other address for a Party as shall be as
specified in a notice given in accordance with this Section 7.1). All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the Party to receive such
notice:

 

If to Holdings, to:

RE/MAX Holdings, Inc.
5075 S. Syracuse Street
Denver, CO 80237
Attention:        Karri Callahan, Chief Financial Officer

Adam Scoville, General Counsel

E-mail:            karricallahan@remax.com,  ascoville@remax.com and
legal@remax.com

 

If to Permitted Transferee, to:

Parallaxes Capital Management LLC

300 Park Avenue, Floor 12

New York, NY 10022

Attention:        Andy Lee, Managing Partner

Jay Rhim, Director

E-mail:            andy@parallaxescapital.com, jay@parallaxescapital.com

 

Section 1.4.     Governing Law.  This Agreement and the rights and obligations
of the parties hereunder shall be governed by, and construed, interpreted and
enforced in accordance with, the laws of the State of Delaware (without regard
to any choice of law rules thereunder).

 

*        *        *        *        *

 







--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered as of the
date first above written.

 

 

 

 

 

Parallaxes Capital Opportunity Fund I L.P.

 

 

 

By:

Parallaxes Capital Management LLC

 

 

Its Manager

 

 

 

By:

/s/ Andrew Lee

 

Name:

Andrew Lee

 

Title:

Managing Partner and CIO

 

 

 

 

 

RE/MAX Holdings, Inc.

 

 

 

 

 

By:

/s/ Karri Callahan

 

Name:

Karri Callahan

 

Title:

Chief Financial Officer

 

 

 

Oberndorf Investments LLC

 

 

 

By:

OBERNDORF ENTERPRISES, LLC

 

 

Its Manager

 

 

 

 

 

By:

/s/ William Oberndorf

 

Name:

William E. Oberndorf

 

Title:

Chairman

 







--------------------------------------------------------------------------------

 



ANNEX A

 

Common Unit Holders and Transfers

 

 

 

 

Preferred Units

Common Units

On October 7, 2013, RMCO, LLC's Class A preferred membership interest was
converted into (i) a new preferred membership interest that reflected Weston
Presidio V L.P.'s liquidation preference of $49,850,000 and (ii) a common
interest in the form of new Common Units that reflected Weston Presidio's
pro-rata share of the residual equity value of RMCO ,

LLC on October 7, 2013.

Weston Presidio V, L.P. redeemed all 3,750,000 Common Units at a price per
Common Unit equal to the public offering price per share of RE/MAX Holdings'
Class A common stock, less underwriting discounts, totaling $76,931,250.

 



--------------------------------------------------------------------------------